Exhibit 10.2
 
 
Bluefire Equipment Logo [bluefirelogo.jpg]


 
 
 
PROMISSORY NOTE
 
March 28, 2013
 
$150,000.00



FOR VALUE RECEIVED, BlueFire Equipment Corp., a Delaware corporation (the
“Company”), promises to pay to the order of Levantera SA, or its permitted
assigns, transferees and successors as provided herein (the “Holder”), or as the
Holder may direct, at such location as the Holder may designate, One Hundred
Fifty Thousand Dollars and Zero Cents ($150,000.00) plus simple interest on such
principal amount from the date of this Promissory Note (the “Note”) at an annual
interest rate equal to twelve percent (12%).
 
Interest will be computed on the basis of a year of 365 days for the actual
number of days elapsed from the date of this Note. The number of days used to
compute the interest will include the first day but exclude the last day during
which any principal is outstanding.
 
ARTICLE I.
THE NOTE & SECURITY INTEREST
 
Section 1.01 This Note is issued by the Company on March 28, 2013 (the “Issuance
Date”).  On March 28, 2013 Holder hereof made advances to the Company in the
aggregate amount of $150,000.00.
 
 
Section 1.02 As security for the due performance and payment of Company's
obligation under this Note, Company has granted to Holder a security interest in
any and all of the assets, properties, goods, inventory, equipment, furniture,
fixtures, leases, supplies, records, money, documents, instruments, chattel
paper, accounts, intellectual property rights (including but not limited to,
copyrights, moral rights, patents, patent applications, trademarks, service
marks, trade names, trade secrets) and other general intangibles, whether owned
by Company on the date of this Note or hereafter acquired, and all proceeds
thereof.
 
ARTICLE II.
PRINCIPAL AND INTEREST PAYMENTS.
 
Section 2.01 The entire principal amount of this Note together with accrued and
unpaid interest thereon will be due and payable on March 28, 2015 (the
“Repayment Date’).
 
Section 2.02 The principal and interest on this Note will be payable in the
lawful currency of the United States of America, or such other currency as may
be requested by the holder hereof by electronic transfer of immediately
available funds and without set-off or counterclaim, free and clear of and
without deduction for any present or future taxes, restrictions or conditions of
any nature.
 
Section 2.03 All payments under this Note prior to demand or acceleration will
be applied first, to any and all costs, expenses or charges then owed by the
Company to the Holder, second, to accrued and unpaid interest, and third, to the
unpaid principal balance. All payments so received after demand or acceleration
will be applied in such manner as the Holder may determine in its sole and
absolute discretion.
 
Section 2.04                      Whenever any payment on this Note is stated to
be due on a day which is not a business day, the payment will be made on the
next succeeding business day and the extension of time will be included in the
computation of the payment of interest of this Note.
 
Section 2.05                      Overdue principal and interest will bear
interest at a rate equal to the greater of (i) twenty-five percent (25%) or (ii)
the highest rate permitted by applicable law. Overdue principal and interest
will be payable on demand.


Section 2.06                      This Note may be prepaid at any time.
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
ARTICLE III.
DEFAULT; ACCELERATION
 
The occurrence of any one or more of the following events with respect to the
Company constitutes an event of default hereunder (“Event of Default”):
 
Section 3.01                      The Company fails to pay: (a) the principal of
this Note or the accrued interest thereon when due; or (b) the principal or the
accrued interest on any other obligation of the Company to the Holder when due.
 
Section 3.02                      The Company breaches, in any materially
respect, any covenant, representation or warranty in this Note or the term of
any other existing instrument or agreement between the Company and the Holder.
 
Section 3.03                      The Company (a) voluntarily becomes subject to
any proceeding under the Bankruptcy Code or any similar remedy under state
statutory or common law, or (b) admits in writing its inability to pay debts
generally as they become due.
 
Section 3.04                      Within 60 days after the commencement of
proceedings against the Company seeking any bankruptcy, insolvency, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation (a) such action has not been dismissed or all orders or proceedings
thereunder affecting the operations or the business of the Company stayed, or
(b) the stay of any such order or proceedings has been set aside, or, within 60
days after the appointment without the consent or acquiescence of the Company of
any trustee, receiver or liquidator of the Company or of all or any substantial
part of the properties of the Company, the appointment has not been vacated.
 
Section 3.05                      Any litigation is commenced against the
Company by a person other than Holder, any of its affiliates, or any person
acting in concert with them, if: (a) the damages sought are in excess of
$250,000.
 
Section 3.06                      The Company defaults under any instrument or
agreement between the Company and any third party evidencing indebtedness of the
Company in excess of $250,000.
 
Upon the occurrence of an Event of Default under this Note, the entire unpaid
principal balance of this Note, together with all accrued interest thereon,
shall become immediately due and payable regardless of any prior forbearance and
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Company. The Holder may exercise any and all
rights and remedies available to the Holder under applicable law, including,
without limitation, the right to collect from the Company all amounts due under
this Note.
 
ARTICLE IV.
MISCELLANEOUS
 
Section 4.01                      The Company waives diligence, presentment,
protest, demand and notice of protest, demand, dishonor and nonpayment of this
Note, and expressly agrees that this Note, and any payment under it, may be
extended by the Holder from time to time without in any way affecting the
liability of the Company.
 
 
[footerimage.jpg]
 
 
2

--------------------------------------------------------------------------------

 




Section 4.02                      Any term of this Note may be amended or waived
only with the written consent of the Company and the Holder; provided, however,
that, in no event shall the principal amount of this Note be amended without the
written consent of the Holder of this Note. By acceptance hereof, the Holder
acknowledges that in the event consent is obtained pursuant to the foregoing
sentence, any term of this Note (other than the principal amount thereof) may be
amended or waived with or without the consent of the Holder. Any amendment or
waiver effected in accordance with this Section 4.02 shall be binding upon the
Company, the Holder and each transferee of this Note.
 
Section 4.03                      All rights and obligations of the Company and
the Holder shall be binding upon and benefit the successors, assigns, heirs and
administrators of the parties. As used in this Note, the Company includes any
corporation, partnership, Limited Liability Company or other entity that
succeeds to or assumes the obligations of the Company under this Note. “Holder”
means any person who is at the time the registered holder of this Note.
 
Section 4.04                      The Company agrees to reimburse the Holder for
all attorneys’ fees and expenses incurred by the Holder in connection with the
collection and enforcement of this Note.
 
Section 4.05                      The rights and remedies of the Holder under
this Note and as may otherwise be available at law or in equity are cumulative
and concurrent and at the sole discretion of the Holder may be pursued singly,
successively or together and exercised as often as the Holder desires.
 
Section 4.06                      This Note will be governed in accordance with
the laws of the State of Delaware.
 
Section 4.07                      Any notice required or permitted hereunder
shall be given in writing and shall be conclusively deemed effectively given
upon personal delivery or delivery by courier, or five days after deposit in the
United States mail, by registered or certified mail, postage prepaid.
 
Section 4.08                      Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note and, in the case of loss, theft or destruction, upon receipt of an
indemnity reasonably satisfactory to the Company, or in the case of mutilation,
upon surrender and cancellation of this Note, the Company, at its expense, will
make and deliver a new Note, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Note.
 
Section 4.09                      If one or more provisions of this Note are
held unenforceable under applicable law, the unenforceable provision will be
excluded from this Note and the balance of this Note will be interpreted as if
such provision were so excluded and will be enforceable in accordance with its
terms. The parties to this Note agree to replace any void or unenforceable
provision of this Note with a valid and enforceable provision that will achieve,
to the extent possible, the economic, business and other purposes of the void or
unenforceable provision.


IN WITNESS WHEREOF, the Company has executed this Note by its duly authorized
officer as of the date and year first written above.
 

   
BlueFire Equipment Corp.
               /s/William Blackwell    
By:
William Blackwell
     
Chairman and President


[footerimage.jpg]
 
 
 
 
 
3

--------------------------------------------------------------------------------

 